Appeal by plaintiff from (1) an order, dated June 25, 1952, denying his motion for a temporary injunction to restrain defendants from proceeding with a notice, dated March 25, 1952, requesting the board of directors of Believe It Or Hot, Inc., to call a special meeting of stockholders; (2) an order, dated June 25, 1952, denying his motion for a temporary injunction to restrain defendants from proceeding with a notice, dated May 9, 1952, of an annual meeting of stockholders; (3) an order, dated July 15, 1952, resettling the second above-mentioned order. Appeal from the second above-mentioned order dismissed, without costs. The other two orders are reversed on the law and the facts, with one bill of $10 costs and disbursements, and motion granted to the extent that respondent Ripley, his proxy and/or his agent, are enjoined from voting the stock of Douglas Ripley in Belive It Or Hot, Inc., at the annual meeting of stockholders of Believe It Or Hot, Inc., or any adjournment or continuation thereof or any other meeting for the removal of Douglas F. Storer and Harry E. Colwell, Jr., as directors of Believe It Or Hot, Inc., and in the matter of the election of directors of said corporation, the said Douglas Ripley, his proxy and/or his agent be and they hereby are enjoined from voting the stock of Douglas Ripley in any other way than for the re-election of the present directors of the corporation, to wit, Douglas F. Storer, Douglas Ripley and Harry E. Colwell, Jr., on condition that the appellant shall not execute any contracts pending the determination of this action except with the consent of all the corporation’s directors and shall not withdraw any moneys for himself or for rent or for fees for attorneys, and on the further condition that the action *938be tried immediately. In our opinion, the denial of the motions under the circumstances of this case was an improvident exercise of discretion. Nolan, P. J., Carswell, Johnston, MaeCrate and Schmidt, JJ., concur.